Case 1:17-cv-22902-JLK Document 18-5 Entered on FLSD Docket 10/08/2018 Page 1 of 3




                                IN THE UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

                                        CASE NO. 1:17-CV-22902

  SARAH D’ANTONIO,

                   Plaintiff,

  v.

  ROYAL CARIBBEAN CRUISES LTD.,

              Defendant.
  _______________________________________/

         DEFENDANT’S FIRST AMENDED RESPONSE TO INTERROGATORIES

         Defendant Royal Caribbean Cruises Ltd. (“RCCL”), pursuant to Federal Rule of Civil

  Procedure 33, serves its Amended Responses to Plaintiff’s Initial Interrogatories.



                                       CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that a true copy of the foregoing was served via email on this

  2nd   day   of     May,       2018   to:   Michael   Winkleman,   Esq.,   Marc       Weiner,   Esq.,

  mwinkleman@lipcon.com, mweiner@lipcon.com, Lipcon, Margulies, Alsina & Winkleman,

  P.A., One Biscayne Tower, Suite 1776, 2 South Biscayne Boulevard, Miami, Florida 33131.

  Respectfully submitted,

                                                        /s/Andrew D. Craven           _
                                                        Andrew D. Craven [FBN: 185388]
                                                        acraven@chartwelllaw.com
                                                        THE CHARTWELL LAW OFFICES, LLP
                                                        100 SE 2nd Street, Suite 2150
                                                        Miami, Florida 33131-5322
                                                        Telephone: (305) 372-9044
                                                        Facsimile: (305) 372-5044
                                                        Attorneys for DEFENDANT
Case 1:17-cv-22902-JLK Document 18-5 Entered on FLSD Docket 10/08/2018 Page 2 of 3

                                                                 CASE NO. 1:17-CV-22902


                   AMENDED RESPONSES TO PLAINTIFF’S INTERROGATORIES


  12.      As limited by the parties’ agreement to the subject area where Plaintiff alleges her injury

  occurred, crewmembers walk through the area daily inspecting for any deficiencies. If any are

  noted a report is made to the vessel’s maintenance department to correct the issue.

  13.      As altered by the parties’ agreement for this interrogatory to apply to the subject chair,

  the manufacturer is Gasser Chair Co., Inc., 4136 Logan Way – Ohio and the model number is

  G084/030/068/SR1

  14.      As altered by the parties’ agreement, see response to #13 above.

  16.       As limited by agreement of the parties to slips and/or trip and falls in the area where

  Plaintiff alleges her injury occurred (the Casino aboard the vessel Freedom):

   a. On December 18, 2015 Barbara Tudal fell while transitioning from her walker to a chair.

   b. On October 14, 2015 Victoria Nelson fell while trying to sit in a chair.

   c. On June 14, 2015 Jean Midlick, 10498 Taos Trail Drive, Lakeland, TN 38002 tripped over

        another passenger’s cane.

   d. On September 14, 2014 Susan Doneth tripped over a floor divider.

   e. On September 13, 2014 Carol Doyle, 10 Chadwick Circle, Apt. H, Nashua, NH 03062

        tripped for an unknown reason.

   f. On May 18, 2014 John Harrington, 7015 Red Bug Lake Road, #114, Oviedo, FL 32765

        tripped over part of a railing.

   g. On February 24, 2014 Gene Mathews slipped descending stairs.

   h. On February 3, 2014 Jeanette Macmullin fell when she missed a step while descending

        stairs.




                                                    2
Case 1:17-cv-22902-JLK Document 18-5 Entered on FLSD Docket 10/08/2018 Page 3 of 3

                                                             CASE NO. 1:17-CV-22902


  Defendant denies that any of these incidents are substantially similar to Plaintiff’s alleged

  incident. Defendant is in the process of obtaining the contact information for those listed and

  will provide upon receipt.




                                                3
